Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17, 33, 45, 65, 70 and 73 are currently pending in this Application. Receipt of claim amendments and arguments filed on 07/20/2022 is acknowledged.
Applicant previously elected the species compound of formula
    PNG
    media_image1.png
    133
    359
    media_image1.png
    Greyscale
(found in at least p. 34 of specs), and mild cognitive impairment as condition/disease species. The elected compound reads on claims 1-7, 10, 12-17, 33, 45, 65 and 70. Claim 9 depends of claim 8 which doesn’t read on the elected species. Claim 11 establishes a relationship between groups -CR2R3- and 
    PNG
    media_image2.png
    80
    92
    media_image2.png
    Greyscale
 substituting the 1,3-thiazolyl A in a 1,3-relationship. A 1,3-relationship doesn’t read on the elected species since the 4-fluorophenyl is at position 2 and the -CR2R3- is at position 4 of the thiazolyl. The elected condition reads on claims 2-17 and 70.
Claims 8-9, 11, 33, 45, 65 and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2021.
Examination
In accordance with the election of species as detailed in the requirement for restriction, the examiner searched the elected species of formula (XII) 
    PNG
    media_image1.png
    133
    359
    media_image1.png
    Greyscale
in a method of preventing, reducing or reversing mild cognitive impairment and found it unpatentable over the prior art as detailed below. Therefore, examination was stopped and art has been applied against the claims. The prior art search will not be extended unnecessarily to cover all non-elected species. Note MPEP 803.02. In the interest of a compact prosecution a rejection to claim 1 for Parkinson’s disease was added because a reference to the examined species also taught Parkinson’s disease.   Subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
Claims 1-7, 10, 12-17 and 70 are the subject of this Final Office Action.
Rejections and objections not reiterated herein have been withdrawn in view of claim amendments and/or arguments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-7, 10, 12-17 and 70 remain rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Bourque et al. (WO 2012/129084-cited in parent case 15/556,444) as evidenced by Palavra et al. (Neurology Research International (2013) p. 1-8, ID:576091).
A subject diagnosed as having a proteinopathy is a subject diagnosed as having Parkinson’s disease. 
Bourque disclosed a method for treating Parkinson’s disease in a subject comprising administering the compound of formula 
    PNG
    media_image3.png
    99
    303
    media_image3.png
    Greyscale
(pages 64-66). Palavra is evidence that mild cognitive impairment (MCI) in Parkinson’s disease is common and that over a third of Parkinson’s disease patients have MCI. See Palavra’s abstract, first page (2nd paragraph) and Table 1. Thus, the subjects with Parkinson’s disease treated with the compound of formula 
    PNG
    media_image3.png
    99
    303
    media_image3.png
    Greyscale
in the prior art would have been inherently treated for mild cognitive impairment, even if the prior art did not discuss this. All the claimed steps have been described in the prior art. It therefore follows that the administration of the compound as disclosed in Bourque et al., would have necessarily resulted in reducing or reversing mild cognitive impairment in the Parkinson’s disease subjects, even if not recognized by the prior art, since products of identical chemical composition cannot have mutually exclusive properties when administered under the same circumstances, and as in the present case, to the same host. The identical composition administered to the identical subject under the identical circumstances must necessarily possess the same claimed effects. The purpose for which the claimed method is accomplished is insufficient to distinguish it from the prior art. 
See MPEP 2112: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.”  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004). "[W]hen considering a prior art method, the anticipation doctrine examines the natural and inherent results in that method without regard to the full recognition of those benefits or characteristics within the art field at the time of the prior art disclosure." Perricone v. Medicis Pharm. Corp., 432 F.3d 1368, 1377-78 (Fed. Cir. 2005) ("In some cases, the inherent property corresponds to a claimed new benefit or characteristic of an invention otherwise in the prior art. In those cases, the new realization alone does not render the old invention patentable."). See also MEHL/HIophile Int’l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999). 
A newly-discovered result or property of an existing (or obvious) method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368-69. Also, MPEP §2112.02: “However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.” 
Applicant’s arguments were carefully considered but were found unpersuasive in regards to rejected claims 2-7, 10, 12-17 and 70. Applicant argued that Palavra provides evidence that not all Parkinson’s disease patients have MCI. Applicant states that amended claim 70 does not recite the prevention of MCI and that the patient must already have MCI in order to reduce or reverse the MCI. Therefore, claim 70 includes a Parkinson’s disease subject that already has MCI. In response, Parkinson’s disease subjects that already have MCI would be at least one third of the subjects treated for Parkinson’s disease in the method of Bourque. It is clear on the record that Palavra provides evidence that at least one third of Parkinson’s disease patients do have MCI. Thus, even though Bourque is silent regarding reducing or reversing MCI in a patient having Parkinson’s disease, by practicing the method of Bourque one will necessarily be reducing or reversing MCI in the one third of Parkinson’s disease patients that have MCI. 

    PNG
    media_image4.png
    190
    571
    media_image4.png
    Greyscale


New grounds of rejection necessitated by the amendment to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bourque et al. (WO 2012/129084-cited in parent case 15/556,444) in view of Alzforum-“Feedback Loop”-27 Jun 2011 or Farfel-Becker et al. Human Molecular Genetics (2014) Vol. 23, No. 4; p. 843-854, and as evidenced by Palavra et al. (Neurology Research International (2013) p. 1-8, ID:576091).
Determining the scope and contents of the prior art
As above, Bourque discloses a method for treating Parkinson’s disease in a subject comprising administering the compound of formula 
    PNG
    media_image3.png
    99
    303
    media_image3.png
    Greyscale
(pages 64-66). Bourque teaches that Parkinson’s disease is a disorder mediated by glucosylceramide synthase (GCS) and can be treated by decreasing or inhibiting glucosylceramide synthase catalytic activity. See at least claims 249-256 of Bourque. Bourque teaches that the active compound above (currently known as venglustat) is a glucosylceramide synthase inhibitor and therefore reduces accumulation of glucosylceramide. 
Mutations in GBA1, which encodes the lysosomal glucocerebrosidase (GCase) enzyme, are the leading genetic risk factor for Parksinson’s disease. Insufficient GBA1 function causes buildup of both α-synuclein and glucosylceramide. In-vitro assays showed that glucosylceramide stabilizes oligomeric α-synuclein intermediates that go on to form amyloid fibrils. See Alzforum-“Feedback Loop”-27 Jun 2011. See also Farfel-Becker et al. Human Molecular Genetics (2014) Vol. 23, No. 4; p. 843-854.
Parkinson’s disease patients are at risk of developing mild cognitive impairment (MCI), as taught by Palavra. See Palavra’s abstract, first page (2nd paragraph) and Table 1.
Ascertainment of the difference between the prior art and the claims
The difference between the prior art Bourque and claim 1 is that the prior art is silent about a GBA1 mutation in the PD patients and the risk of developing mild cognitive impairment. 
Finding of prima facie obviousness – rationale and motivation
A person of ordinary skill in the art is a person with the knowledge and level of skill of the authors of the references cited in this action. It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to treat Parkinson’s disease patients that have a mutation in the gene GBA1, which is associated with PD, with the compound of Bourque (venglustat). This is because Bourque teaches that venglustat treats PD and that venglustat reduces glucosylceramide buildup which is a detrimental effect of mutations in GBA1 in PD subjects. 
In regards to that the subject is at risk of developing mild cognitive impairment, 
Palavra shows that Parkinson’s disease patients are at risk of developing mild cognitive impairment.  
Conclusion
Claims 1-7, 10, 12-17 and 70 are rejected. No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626